 



Exhibit 10.6



      
RTI
International
Metals, Inc.


February 23, 2007
Stephen Giangiordano
RTI International Metals, Inc.
1000 Warren Avenue
Niles, OH 44446
Dear Mr. Giangiordano:
This Letter Agreement sets forth the basis upon which I have been authorized by
the Board of Directors of RTI International Metals, Inc. (“Company”) to employ
you in the executive officer position described in Paragraph 1 below for the
Employment Period (as hereinafter defined). The “Employment Period” shall
initially be the period April 27, 2007 through April 26, 2010; provided,
however, that on April 27, 2010 and each April 27 thereafter, the Employment
Period shall automatically be extended for one additional year unless, not later
than the immediately preceding January 27, either you or the Company shall have
given written notice to the other that you or it does not wish to extend the
Employment Period; and provided further that the Employment Period shall
terminate automatically when you attain age sixty-five (65). In the event this
Letter Agreement is terminated for any reason other than your death, your
obligations as set forth in Paragraph 9 shall survive and be enforceable
notwithstanding such termination. This Letter Agreement supersedes and replaces
in its entirety the Letter Agreement between you and the Company dated
February 1, 1997.
     1. During the Employment Period, you will serve as Executive Vice-President
of the Company (or in any other executive officer position within the Company to
which you may hereafter be appointed), performing all duties and functions
appropriate to that office, as well as such additional duties as the Company’s
Chief Executive Officer or Board of Directors may, from time to time, assign to
you. During the Employment Period, you will devote your full time and best
efforts to the performance of all such duties.
     2. During the Employment Period, the Company will pay you, in equal monthly
installments on regularly scheduled payroll dates, as compensation for your
services an annual salary of $250,000. This annual salary may be increased from
time to time in the sole discretion of the Company, but may only be decreased by
the Company with your written consent. Such annual salary, whether increased or
decreased, shall constitute your “Base Salary”. In addition, you may be awarded
such bonuses as the Board of Directors of the Company determines to be
appropriate under the Company’s Pay Philosophy and Guiding Principles Governing
Officer Compensation or any successor bonus plan. You will also be eligible to
participate in the Company’s stock incentive plan.

 



--------------------------------------------------------------------------------



 



Stephen Giangiordano
February 23, 2007
Page 2
     3. In the event of your death during the Employment Period, your right to
all compensation under this Letter Agreement allocable to days subsequent to
your death shall terminate and no further payments shall be due to you, your
personal representative, or your estate, except for (i) that portion, if any, of
your Base Salary that is accrued and unpaid upon the date of your death, payable
on the regularly scheduled payroll date, (ii) any vested or other benefits
payable pursuant to the terms of any Company employee benefit plan, (iii) a
pro-rated bonus for year of termination, if earned based on performance for such
year, and payable at the time specified in such bonus plan or arrangement, and
(iv) payment of three additional months of Base Salary, payable on each of the
first regularly scheduled payroll dates in the first three months following your
death.
     4. In the event you become physically or mentally disabled, in the sole
judgment of physicians selected by the Company’s Board of Directors, such that
you cannot perform the duties and functions contracted for pursuant to this
Letter Agreement, and should such disability continue for at least 180
consecutive days (or in the judgment of such physicians, be likely to continue
for at least 180 consecutive days), the Company may terminate your employment
upon written notice to you. If your employment is terminated because of physical
or mental disability, your right to all compensation under this Letter Agreement
allocable to days subsequent to such termination shall terminate and no further
payments shall be due to you, your personal representative, or your estate,
except for (i) that portion, if any, of your Base Salary that is accrued and
unpaid upon the date of termination, payable on the regularly scheduled payroll
date, (ii) any vested or other benefits payable pursuant to the terms of any
Company employee benefit plan, (iii) a pro-rated bonus for year of termination,
if earned based on performance for such year, and payable at the time specified
in such bonus plan or arrangement, and (iv) if your employment is terminated
because you are “disabled”, as defined in Section 409A(a)(2)(C) of the Internal
Revenue Code of 1986, as amended, payment of three months of Base Salary for the
period following your termination of employment, payable on each of the first
regularly scheduled payroll dates in the first three months following your
termination of employment.
     5. The Company may, upon written notice to you fixing the date of
termination, terminate your services during the Employment Period for any
reason, including for Cause, as Cause is defined in the following paragraph. In
the event of your termination for Cause, your right to receive continued
compensation under this Letter Agreement will terminate and no further
installments will be paid to you, except for that portion, if any, of your Base
Salary that is accrued and unpaid upon the date of termination, payable on the
regularly scheduled payroll date; provided, further, that in such event you
shall not be entitled to any pro-rated bonus or other award for the year of
termination.
          Termination by the Company of your employment for “Cause” shall mean
termination upon (i) any material breach by you of this Letter Agreement,
(ii) your gross misconduct, (iii) gross neglect of your duties with the Company,
insubordination or failure to follow the lawful directives of the Board of
Directors of the Company, in each case after a demand for substantial
performance is delivered to you that identifies the manner in which the Company
believes that you have not acted in accordance with requirements and you have
failed to resume substantial performance of your duties within fourteen
(14) days of receiving such demand, (iv) your commission, indictment,
conviction, guilty plea, or plea of nolo contendre to or of any felony, a
misdemeanor which substantially impairs your ability to perform your duties with
the Company, act of moral turpitude, or intentional or willful securities law
violation, inccluding Sarbanes-Oxley law violations, (v) your act of theft or
dishonesty which is injurious

- 2 -



--------------------------------------------------------------------------------



 



Stephen Giangiordano
February 23, 2007
Page 3
to the Company, or (vi) your violation of any Company policy, including any
substance abuse policy.
     6. In addition to your annual Base Salary as set forth in Paragraph 2
above, you will be entitled in each calendar year to a vacation with pay in
accordance with the vacation policies of the Company. You will also be entitled
to participate in all of the Company’s existing and future applicable employee
benefit programs in accordance with the terms of such benefit program plan
documents, including the Supplemental Pension Plan, as amended from time to
time.
     7. You will be entitled to participate in the Company’s Executive Severance
Policies, as such may be amended from time to time; provided that, you agrees
and acknowledges that if the Company elects not to extend the Employment Period
of this Letter Agreement such that the Employment Period terminates, the
non-extension shall not be treated, for purposes of the Executive Non-Change in
Control Severance Policy, as an involuntary termination of employment by the
Company without Cause, or constitute reason for you to voluntarily terminate
your employment for the reasons specified therein. Notwithstanding any provision
to the contrary otherwise contained herein or in the Executive Severance
Policies, in no event shall any amendment or amendments of the Executive
Severance Policies made simultaneously with, or following the first to occur of
a Change in Control (as such term is defined in said Policies) or termination of
your employment, be binding upon or in any way adversely affect your rights
under such Policies as they existed prior to such amendment or amendments.
     8. This Letter Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Letter Agreement, to your devisee, legatee or other
designee or, if there is not such designee, to your estate.
     9. As additional consideration for the compensation and benefits provided
to you pursuant to this Letter Agreement, you agree that you will not, for a
period of twelve (12) months following your separation from service, or, if
longer, the period during which you are entitled to receive severance payments
under the Company’s Executive Non-Change in Control Severance Policy, directly
or indirectly, compete with, engage in the same business as, be employed by, act
a consultant to, or be a director, officer, employee, owner or partner, or
otherwise participate in or assist (including, without limitation, by soliciting
customers for, or individuals to provide services to), any business or
organization which has as its principal business the production of titanium or
titanium-related products; provided, however, that such restrictions shall not
apply if your employment is terminated following a Change in Control of the
Company, as such term is defined in the Company’s Executive Change in Control
Severance Policy, and you are entitled to benefits under such policy on account
of such termination. In addition, you agree that for the period of twelve
(12) months following your separation from service, or, if longer, the period
during which you are entitled to receive severance payments under either of the
Company’s Executive Non-Change in Control Severance Policy or Executive Change
in Control Severance Policy, you will not (i) directly or indirectly induce, or
attempt to influence, any employee of the Company or any subsidiary or affiliate
thereof to terminate his or her employment with the Company or any subsidiary or
affiliate thereof or in any manner seek to

- 3 -



--------------------------------------------------------------------------------



 



Stephen Giangiordano
February 23, 2007
Page 4
engage or seek to employ any such employee (whether or not for compensation)
such that such employee would thereafter be unable to devote his or her full
efforts to the business then conducted by the Company or any subsidiary or
affiliate thereof or (ii) solicit, directly or indirectly, either for yourself
or any other person, any business related to the business of any customer,
supplier, licensee or other person having a business relationship with the
Company, or induce or attempt to induce any such person to cease doing business
with Company. For purposes of this Paragraph 9, you will not be deemed to have
breached your commitment merely because you own, directly or indirectly, not
more than one percent (1%) of the outstanding common stock of such a corporation
if at the time you acquire such stock, such stock is listed on a national
securities exchange or is regularly traded in the over-the-counter market by a
member of either a national securities exchange or the National Association of
Securities Dealers, Inc. In order to protect the interest of the Company, you
will also maintain in strict confidence and not disclose to any other person or
entity any information received from any source in the Company or developed by
you in the course of performing your duties for the Company. This obligation
shall not extend to: (a) anything you can establish as known to you from a
source outside the Company, (b) anything which has been published or becomes
published hereafter other than by you, or (c) anything which you receive from a
non-Company source without restriction on its disclosure. Should you breach or
threaten to breach the commitments in this Paragraph 9, and in recognition of
the fact that the Company would not under such circumstances be adequately
compensated by money damages, the Company shall be entitled, in addition to any
other rights and remedies available to it, to an injunction restraining you from
such breach. Further, you acknowledge and agree that the provisions of this
Paragraph 9 are necessary, reasonable, and proportionate to protect the Company
during such non-competition period.
     10. The validity, interpretation, construction and performance of this
Letter Agreement shall be governed by the laws of the State of Ohio.
If the provisions of this Letter Agreement are acceptable to you, please sign
one original copy of this Letter Agreement and return it to me. You may retain
the second signed original for your files.
Very truly yours,
RTI International Metals, Inc.

                 
By
  /s/ Robert M. Hernandez       March 2, 2007    
 
 
 
Robert M. Hernandez      
 
Date    
 
  Chairman of the Board of Directors            
 
                CONFIRMED:            
 
                /s/ Stephen Giangiordano       February 26, 2007                
  Stephen Giangiordano       Date    

- 4 -